         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                 Southern District of Georgia
                  THE STATE OF CALIFORNIA,

                                              Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE

                                                                                                     4:21-cv-81
                                           V.                                    CASE NUMBER:
                  ABANOOB ABDEL-MALAK,

                                                Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order of the Court dated September 1, 2021, the Magistrate Judge's Report and

                    Recommendation is adopted as the opinion of the Court. Defendant's Notice of Removal is

                    procedurally inadequate; therefore, the Court remands the state cases to the Superior Courts of

                    California. This case stands closed.




           Approved by: ________________________________
                          _____________
                                      ___
                                        ________________




           September 10, 2021                                                  John E. Triplett, Clerk of Court
           Date                                                                Clerk



                                                                               (By)
                                                                                 y) Deputy
                                                                                By)
                                                                                 y) Deputy Clerk
                                                                                           Clerrk
GAS Rev 10/2020
